DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 5 are amended.
Claim 21 is newly added.
Claims 3-4, 8, 11-18, 20 are cancelled.
Allowable Subject Matter
Claims 1-2, 5-7, 9-10, 19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Dong et al (US Pub 2013/0155026) discloses a method for executing an operation action on a display screen (see par 0002; discloses invention relates to multi-touch technology, and more specifically, to a multi-touch method and apparatus for general-purpose computers, and a portable terminal device), the method comprising: detecting a gazing position of an operator's eyes on the display screen (see fig. 1; step 103; see par 0023; discloses at block S103, a third coordinate of the recognized eye in the image frame is mapped to a fourth coordinate of the eye on the computer screen) and an operation position of (see fig. 1; step 102 ; see par 0023; discloses at block S102, a first coordinate of the recognized finger in the image frame is mapped to a second coordinate of the finger on the computer screen); comparing  the gazing position of the operator's eyes on the display screen with the operation position of the operator's operating portion on the display screen to determine whether the gazing position is consistent with the operation position or not (see fig. 1; step S104; par 0023; discloses at block S104, it is determined whether the fourth coordinate is in the proximity of the second coordinate; ); in response to the gazing position of the operator's eyes on the display screen is being consistent with the operation position of the operator's operating portion on the display screen, executing a corresponding operation for content displayed on the display screen according to the operation action of the operating portion (see fig. 1; step S105; par 0023; discloses at block S105, in response to a positive decision, the second coordinate is determined as a multi-touch point. See par 0054; discloses the operation system further sends this event to a multi-touch application having registered to accept such an event. The multi-touch event may be a simple event, for example, positions of fingers touching at any time. The multi-touch application may analyze user actions according to changes in these positions, and then take corresponding processes);
However alone or in combination with other prior art of record fails to disclose wherein a set of position identifiers fixed to a single rotatable base are provided at a border of the display screen, and the set of position identifiers comprises a gazing position identifier configured to detect the gazing position of the operator's eyes on the display screen and an operating portion identifier configured to detect the operation position of the operator's operating portion on the display screen, and detecting the gazing position of the operator's eyes on the display screen and the operation position of the operator's operating portion on the display screen respectively comprises: adopting the set of position identifiers as a preliminary position identifying device; detecting the gazing position of the operator's eyes on the display screen and the operation position of the operator's operating portion on the display screen respectively by using the gazing position identifier and the operating portion identifier of the preliminary position identifying device; rotating, according to the detected gazing position and operation position, the rotatable base to rotate the gazing position identifier and the operating portion identifier of the preliminary position identifying device simultaneously in such a way that it they face towards the operator; and detecting the gazing position of the operator's eyes on the display screen and the operation position of the operator's operating portion on the display screen respectively by using the gazing position identifier and the operating portion identifier of the rotated preliminary position identifying device; or wherein a plurality of sets of position identifiers are provided at a border of the display screen, and each set of position identifiers of the plurality of sets of position identifiers is fixed to a single rotatable base and comprises a gazing position identifier configured to detect the gazing position of the operator's eyes on the display screen and an operating portion identifier configured to detect the operation position of the operator's operating portion on the display screen, and detecting the gazing position of the operator's eyes on the display screen and the operation position of the operator's operating portion on the display screen respectively comprises: adopting any one set of position identifiers or any one position identifier in the plurality of sets of position identifiers as a first preliminary position identifying device; detecting the gazing position of the operator's eyes on the display screen and the operation position of the operator's operating portion on the display screen respectively by using the first preliminary position identifying device; determining one set of position identifiers in the plurality of sets of position identifiers as a second preliminary position identifying device according to identifiable ranges of the plurality of sets of position identifiers and the detected gazing position and operation position; rotating, according to the detected gazing position and operation position, one, corresponding to the one set of position identifiers, of the rotatable bases to rotate the gazing position identifier and the operating portion identifier of the second preliminary position identifying device simultaneously in such a way that they face towards the operator; and detecting the gazing position of the operator's eyes on the display screen and the operation position of the operator's operating portion on the display screen respectively by using the gazing position identifier and the operating portion identifier of the rotated second preliminary position identifying device and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Dong to arrive at the claimed invention as the final result would have been unpredictable or would have changed the principle of operation of the Dong’s invention. Therefore claim 1 is allowed.
Claims 2, 5-7, 9-10, 19, 21 are allowed for being directly or indirectly dependent on allowed independent claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SUJIT SHAH/Examiner, Art Unit 2624             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624